           Case 1:18-cv-01129-LJV Document 26 Filed 12/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 Teresa T., 1

                 Plaintiff,

         v.                                                        18-CV-1129-LJV
                                                                   DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

           Defendant.
___________________________________


        The plaintiff, Teresa T. (“Teresa”), is a prevailing party in this social security

benefits action. Her counsel has moved for attorney’s fees under 42 U.S.C.

§ 406(b)(1)(A). Docket Item 24. The defendant does not oppose the motion. Docket

Item 25.


I.      TIMELINESS

        On August 2, 2019, the Second Circuit held that Section 406(b)(1)(A) motions

must be filed within 14 days of the claimant receiving notice of award. Sinkler v.

Berryhill, 932 F.3d 83, 87-88 (2d Cir. 2019). Notwithstanding this deadline, the Second

Circuit made it clear that “district courts are empowered to enlarge that filing period

where circumstances warrant.” See id. at 89.

        There is no dispute that this motion was filed within 14 days of the claimant’s

receiving the notice of award. The Social Security Administration (“SSA”) issued Teresa



1 To protect the privacy interests of social security litigants while maintaining public access to judicial

records, this Court will identify any non-government party in cases filed under 42 U.S.C. § 405(g) only by
first name and last initial. Standing Order, Identification of Non-government Parties in Social Security
Opinions (W.D.N.Y. Nov. 18, 2020).
           Case 1:18-cv-01129-LJV Document 26 Filed 12/08/20 Page 2 of 3




a notice of award on November 22, 2020. Docket Item 24-1 at 1. Eight days later, on

November 30, 2020, Bernhardi filed this motion. Docket Item 24. The motion for

attorney’s fees, therefore, is timely under Sinkler.


II.    REASONABLENESS

       Section 406(b)(1)(A) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment, and
       the Commissioner of Social Security may, notwithstanding the provisions of
       section 405(i) of this title, but subject to subsection (d) of this section, certify
       the amount of such fee for payment to such attorney out of, and not in
       addition to, the amount of such past-due benefits. In case of any such
       judgment, no other fee may be payable or certified for payment for such
       representation except as provided in this paragraph.

       Teresa was awarded $ 95,131.00 in past-due benefits. See Docket Item 24-4 at

2. Her counsel seeks $23,782.75 in fees, which is 25% of the past-due benefits and is

consistent with the contingent-fee agreement that provides for attorney’s fees in the

amount of 25% of any recovery. Docket Item 24-2 at 1.

       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 2 Id. The $23,782.75 fee request is therefore

granted under 42 U.S.C. § 406(b)(1)(A).


       2
       While the fee here constitutes an hourly rate of over $762—high by Western
New York standards—the precedent cited in counsel’s fee application and the incentive
necessary for counsel to take contingency-fee cases weigh in favor of approving the fee
                                                2
           Case 1:18-cv-01129-LJV Document 26 Filed 12/08/20 Page 3 of 3




         By stipulation approved and ordered on June 29, 2020, this Court previously

awarded Teresa’s counsel $6,200.00 in fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d). Docket Items 23, 22. Because the fees granted above

exceed the EAJA fees, Teresa’s counsel must refund the EAJA fees to her. See Wells

v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).


                                         ORDER


         In light of the above,

         IT IS HEREBY ORDERED that the plaintiff’s motion for attorney’s fees under

42 U.S.C. § 406(b)(1)(A) in the amount of $23,782.75, Docket Item 24, is GRANTED;

and it is further

         ORDERED that Teresa’s counsel shall refund the $6,200.00 in EAJA fees to

Teresa within 14 days of the entry date of this decision and order.



         SO ORDERED.

Dated:          December 8, 2020
                Buffalo, New York




                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the hours spent
representing the claimant” can be used by the court “as an aid to [its] assessment of the
reasonableness of the fee yielded by the fee agreement”).

                                             3
